Exhibit 21.1 List of Subsidiaries Subsidiary Name Location BluePhoenix Solutions Ltd. Israel Liraz Systems Ltd. Israel Liraz Systems Export (1990) Ltd. Israel BluePhoenix Solutions Nordic, AS Denmark BluePhoenix Solutions U.K Limited United Kingdom BluePhoenix Solutions USA Inc Delaware, USA BluePhoenix Solutions S.R.L. Romania BluePhoenix Legacy Modernization, Inc. USA Blue Phoenix I-ter S.R.L. Italy Bluephoenix Legacy Modernization s.r.l. Italy Zulu Software, Inc. Delaware, USA BluePhoenix Solutions B.V The Netherlands BluePhoenix Solutions GmbH Germany ASE Advanced Systems Europe B.V. The Netherlands BridgeQuest Solutions, Inc. (former name: Crystal America Inc.) Delaware
